Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of Applicant’s amendment filed 04/19/2021.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Burns et al. [US Patent Application Publication Number 2007/0007944 A1], fails to anticipate or render obvious a docking device adapted to dock an adapter module, and an access orifice through which a conductive element of the adapter module extends when the adapter module is mounted on the meter, such that when the adapter module is mounted on the meter, the conductive element is in contact with the movable contact of the disconnector and opens the disconnector while being connected to the voltage port, in combination with all other limitations in the claim(s) as defined by applicant.
Burns describes a configurable utility meter connection interface configurable to occupy a first configuration in which the meter (configurable interface 114, meter 100 – figures 2 and 3, 0024, 0026, 0027) is adapted to be connected to a phase conductor of a distribution network directly (network elongated connectors arranged … punched in any of a plurality of connector configurations - 0033), and to occupy a second configuration in which the meter is adapted to be connected to the phase conductor via a transformer situated on the phase conductor (conductive piece of metal and support member suitable for various forms of transformer-rated meters - 0039), the meter having an upstream current port and a downstream current port for connecting to the phase conductor (blades 14a-14c – 0029, 0041), a voltage port (neutral blade 18 – 0036, 0037).
Pontin describes a disconnector (disconnect switch) that is closed by default having a movable contact with a stationary end connected to the voltage port and a movable end connected to the upstream current port when the disconnector is closed (assembly contacts, contact pairs, insulative wedge configured to be moved by such movable actuator – 0021).
Brown describes an electrical contractor arrangement for the electric meter including a first movable contact and a second movable contact connected to first and second blades (figure 4 and 7 - 0046, 0047).
However, there is no teachings or suggestions in the prior art of record to modify Burn's utility meter connection interface as in the manner or arrangement as claimed of the docking device with the adapter module, specifically having the movable contact configured such that when the adapter module is mounted on the meter, the conductive element is in contact with the movable contact of the disconnector and opens the disconnector while being connected to the voltage port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862